DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 19, 2021 has been entered.

Response to Amendments 
Applicant’s amendment filed on April 19, 2021 has been entered. 
In view of the amendment to the claims, the amendment of claims 1 and 12, and newly added claims 20 and 21 have been acknowledged.  
In view of the amendment of claims 1 and 12, the rejection under 35 U.S.C. §112(b) of claims 1 and 12 have been withdrawn. The amendment provided by the Applicant in the Response filed April 19, 2021 fails to address the indefiniteness rejection of claim 19 cited by the Examiner. Therefore, the rejection of claim 19 under 35 U.S.C. §112(b) is maintained.
In view of the amendment to claim(s) 1, 4, 5, 9, 12-13, 15, and 18, the rejection of claims 1, 3-4, 6-12, 14-15 and 17-18 under 35 U.S.C. §103 is withdrawn. The rejection of claim 19 under 35 U.S.C. §103 is maintained.
In light of the amended claims, new grounds for rejection of amended claims 1, 3-4, 6-12, 14-15 and 17-18 and newly added claims 20-21 under 35 U.S.C. §103 are provided in the response below.

Response to Arguments
Applicant’s arguments, see pages 8-19 of the Response Accompanying the Request for Continued Examination filed on April 21, 2021, responding to the rejections described in the Final Office Action dated January 22, 2021 (hereinafter Response and Office Action, respectively), have been fully considered.
The Applicant's arguments regarding the prior art rejections, see pages 11-19 of the Response, have been fully considered but they are not persuasive. Applicant cites the rejection of claims 1, 3, 4, 6, 9, 10, 12, 14, and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Canniff et al. (U.S. Publication No. 2006/0265211 hereinafter “Canniff’) in view of Eppolito et al. (U.S. Publication No. 2012/0195433 hereinafter “Eppolito”) and Baker et al. (U.S. Publication No. 2014/0032973 hereinafter “Baker”). In response to the above rejection, Applicant provides as evidence a blog entry related to an audio equalizer that filters by frequency. (Response, pg. 8 citing https://blog.iandr.com/eq-hasics-everything-musicians-need-know-eq/, hereinafter Blog Post). Applicant then appears to indicate that Blog Post provides evidence that filtering by frequencies would potentially create anomalies when none exist. Examiner respectfully disagrees.
Rebuttal evidence and arguments can be presented in the specification, by counsel, or by way of an affidavit or declaration under 37 CFR 1.132. However, arguments of counsel cannot take the place of factually supported objective evidence. (MPEP 2145, citing In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)). Applicant’s citation of Blog Post fails to reach the standard of factually supported objective evidence. Blog posts, generally, are not scholarly articles and can be created by any person, regardless their level of technical expertise. Further, the Blog Post was not subject to peer review or, in fact, any standard which would indicate the reliability of the facts or positions asserted. As the Applicant is relying on Blog Post in asserting the creation of 
Even accepting, arguendo, that Blog Post meets the criteria of being “factually supported objective evidence,” Blog Post still fails to support the contention that “filtering frequencies from one of two signals, which are the same signals in an ideal world… would potentially create anomalies when none exist.” Examiner notes that Applicant failed to provide a copy of Blog Post, beyond the cited excerpt. As such, Examiner can only review the portions which are made of record in the Response.  However, the portion of Blog Post cited is a discussion of musical instruments, and, more specifically, a discussion of overlapping distinct instrument sounds as captured by a microphone. (Response, pg. 9-10). As cited by the Applicant, Blog Post explains that “the french horn player and the guitarist…each have distinct timbres, but when we record the performance with microphones, we notice the two sounds overlap… [creating an effect] called masking.” (Response, pg. 10). The Blog Post further explains that “EQ is used in mixing to help reduce the effect of masking…” and EQing is “sculpting… doesn’t create new frequencies.” None of this indicates the creation of anomalies, even the potential creation of anomalies. As such, Blog post fails to support Applicant’s contention regarding deficiencies in the combination of Eppolito and Canniff.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Applicant submits that filtering frequencies from one of two signals…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Applicant claims “adjusting an amplitude of the chunks of the first audio file and the chunks of the second audio file…” (Instant Application, Claim 1, as amended). Applicant does not claim adjusting “one of two signals” and Eppolito was not cited in light of adjusting “one of two signals.” (Response, pg. 10). As such, deficiencies noted with relation to the filtration of a Eppolito is maintained.
Regarding claim 1, the Applicant asserts that “Canniff is limited to delay, jitter, and temporal clipping events, which are time-based effects, for compressed speech. There is simply no motivation to modify Caniff as proposed by the Examiner.” The Applicant further argues that “There is no supportable rationale to look to the system of Eppolito which is directed to ‘detecting the configuration of the audio channels if the multi-channel audio file’ to ‘distinguish stereo recordings from dual mono recordings’ or ‘to detect any number of related channels,’” and that “the channel configuration detection system of Eppolito is utterly irrelevant to the teachings in Canniff.” The Examiner respectfully disagrees.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Canniff discloses “methods and apparatus for measuring the quality of speech transmissions that use speech compression devices” and specifically recognizing that “temporal clipping is one kind of impairment that can degrade voice quality of a speech communications system,” thus the focus of Canniff is the quality of speech transmission over a channel, not solely “delay, jitter, and temporal clipping events” as suggested by the Applicant. (Canniff, ¶¶ [0001], [0003]).  Eppolito explains that “Audio capturing devices… often record more than two channels of audio, sometimes four channels, sometimes eight or ten, etc” and because “the configuration Eppolito discloses an audio channel mapping solution which avoids “unintended, and possibly disturbing, auditory distortions or dissonance.” (Eppolito, ¶¶[0001], [0003]). As part of this matching system, Eppolito describes “the channel configuration detection operation in some embodiments selects pairs of channels for comparison to see if they are indeed a matching pair,” where detection of noise, variation or other anomalies would naturally flow from the attempted confirmation that they are a matching pair. (Eppolito, ¶ [0103]).  Eppolito specifically explains that “Since two audio signals that match each other are similar to each other, but not necessarily identical (e.g., audio signals in a pair of stereo channels are similar but not identical), some embodiments determine matching by quantifying the degree of similarity between audio channels,” thus Eppolito understands that differences between two closely related audio signals, which might also be referred to as anomalies, both exist and provides a mechanism to find dissimilar regions, by “by quantifying the degree of similarity between audio channels.” (Eppolito, ¶ [0103]).  It is understood that the problems regarding the quality of speech transmission, as disclosed by Canniff, can be affected by the number of channels upon which speech is transmitted, as recognized by Eppolito, and thus one skilled in the art would be motivated to employ the inter-channel comparison taught by Eppolito to find the “degree of similarity” to resolve quality issues of an audio transmission described by Canniff.
Regarding the Applicant’s assertion of the limitations of Baker, the Applicant asserts that the disclosure of Baker is limited to the elements of claim 1. (Response, pgs 18-19). In light of this interpretation, Applicant argues that “A person skilled in the art would not read and understand Canniff and look to the pattern model searching to determine errors in estimated pattern model location as taught by Baker.” (Response, pg. 19). However, the disclosure of Baker is not limited to the limitations of a single claim, as asserted by the Applicant. To the contrary, Baker discloses the value of “performing” pattern analysis “for error detection and correction” using “multiple, redundant overlapping analyses with different operating characteristics” and, further, Baker Baker, [0132]). Thus, the disclosure of Baker is broad enough to both teach the cited elements of claim 1 and to motivate one skilled in the art to incorporate said elements, to achieve the benefits described herein.
The Applicant further argues that, in light of the previous arguments, claims 1 and all pending claims are patentable over the cited references.   The Examiner respectfully disagrees with this assertion with the reasoning as mentioned above. The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a time alignment module to align in time first and second audio files;” (claim 12)
“an extraction module to divide the first audio file into chunks and to divide the second audio files into chunks that correspond to the chunks of the first audio file;” (claim 12) 
“an amplitude correction module to adjust an amplitude of one or both of the chunks of the first audio file and the second audio file and generate an amplitude adjusted output of the first and second audio files;” (claim 12) 
“a time-based processing module to perform time-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file;” (claim 12) and 
“a frequency-based processing module to perform frequency-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file.” (claim 12)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Regarding claim 19, the claim limitation "adjusting the amplitude of one or both of the chunks of the first audio file and the second audio file" at pg. 15, lines 29-30 is indefinite.  In light of the fact that the claim further recites various processing of “the amplitude adjusted output of the first and second audio files,” the phrase “one or both” creates unclear interpretations. In a first example, selecting “one” of the “one or both of the chunks…” creates an outcome where only one chunk, selected from either the first audio file or the second audio file, is amplitude adjusted. In a second example, selecting “one” of the “one or both of the chunks…” creates an outcome where all chunks of either the first audio file or the second audio file are selected and amplitude adjusted.  In either the first example or the second example, if only one chunk or only one group of chunks is selected, then it is unclear how the first audio file AND the second audio file are “amplitude 
For examination purposes, the claim limitation "adjusting the amplitude of one or both of the chunks of the first audio file and the second audio file" in claim 19 will be read as requiring the adjustment of the amplitude of at least one chunk from each of the first audio file and the second audio file. To overcome this rejection, the Examiner recommends that the Applicant describe the results of the method and system occurring at each of the first audio file and the second audio file, individually. One example is presented below: 
Current claim 19: “…adjusting an amplitude of one or both of the chunks of the first audio file and the second audio file and generate an amplitude adjusted output of the first and second audio files…” 
Possible amended claim 19: “…adjusting an amplitude of the chunks of the first audio file and the chunks of the second audio file and generate an amplitude adjusted first audio file and an amplitude adjusted second audio file…”

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 20, the claim recites “wherein adjusting the amplitude does not include filtering by frequency” is not supported by the specification and thus fails to comply with the written description requirement. The specification of the instant application does not describe “filtering” in any sense, filtering of an audio signal, or, more specifically, filtering by frequency. Though the Instant Application, pg. 8, lines 14-16). Though the cited examples may involve the use of filters to determine the value (e.g., extracting a band of frequency components of x(t) by passing x(t) through an ideal bandpass filter for the determination of Power Spectral Density), they are not, themselves, filters. Therefore, claim 20 constitutes new matter and is rejected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9, 10, 12, 14-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canniff et al. (U.S. Pat. App. Pub. No. 2006/0265211, hereinafter Canniff) in view of Lyon (U.S. Pat. No. 9,373,320, hereinafter Lyon), Eppolito et al. (U.S. Pat. App. Pub. No. Eppolito), and Baker et al. (U.S. Pat. App. Pub. No. 2014/0032973, hereinafter Baker). 

Regarding claim 1, Canniff discloses a method, comprising: aligning in time first and second audio files (“Using the duration pattern of the silence periods in the reference signal, the speech burst are approximately aligned with the corresponding speech samples in the reference signal;” Canniff ¶ [0035]); dividing the first audio file into chunks (“For this additional search the speech burst is subdivided into sub-frames of a predetermined size;” Canniff, ¶ [0040]); dividing the second audio files into chunks that correspond to the chunks of the first audio file (“And, the most probable match speech sample is also subdivided into sub-frames of the same predetermined size;” Canniff, ¶ [0040]); …[and] performing time-based processing of the … output of the first and second audio files to identify audio anomalies in the second audio file (though not expressly disclosed as “amplitude adjusted”, the method includes “comparing the output signal with a reference signal derived from the test signal using a cross correlation function,” where cross correlation is described in the specification of the instant application as a “time-alignment technique”; Canniff, ¶ [0009]), wherein the time-based processing comprises distance processing between the … output of the first and second audio files (though not expressly disclosed as “amplitude adjusted,” the method includes “comparing the output signal with a reference signal derived from the test signal using a cross correlation function,” where cross correlation is an audio distortion processing technique; Canniff, ¶ [0009]). However, Canniff fails to expressly recite wherein the chunks of the first and second audio files each comprise extracted words, adjusting an amplitude of the chunks of the first audio file and the chunks of the second audio file and generating an amplitude adjusted first audio file and an amplitude adjusted second audio file, wherein adjusting the amplitude comprises equalizing magnitudes of the amplitudes of the first and second audio files, performing time-based processing of the amplitude adjusted output of the first and second audio files to identify audio 

Lyon discloses systems and methods for removing content from an audio file. (Lyon, Col. 1, lines 34-35). Regarding claim 1, Lyon teaches adjusting an amplitude of the chunks of the first audio file and the chunks of the second audio file ("After alignment by ARC 304, power normalization component 306 can normalize power (amplitude) of the reference file and mixed audio file,"  where the mixed audio file is the first audio file and the reference file is the second audio file., Lyon, Col. 12, lines 58-60) and generating an amplitude adjusted first audio file and an amplitude adjusted second audio file (The system describes "normaliz[ing]" the "power (amplitude) of the reference file and mixed audio file," thus the system generates a power normalized reference file (amplitude adjusted second audio file) and mixed audio file (amplitude adjusted first audio file)., Lyon, Col. 12, lines 58-60) wherein adjusting the amplitude comprises equalizing magnitudes of the amplitudes of the first and second audio files ("...such that the overall power (amplitude) of the reference file is approximately equal to the overall power of the mixed audio file," thus the amplitudes of the power normalized reference file (amplitude adjusted second audio file) and mixed audio file (amplitude adjusted first audio file) are equal., Lyon, Col. 12, lines 60-62). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality to incorporate the teachings of Lyon to include wherein the chunks of the first and second audio files each comprise extracted words, adjusting an amplitude of the chunks of the first audio file and the chunks of the second audio file and Lyon.  (Lyon, ¶ [0004]). However, Canniff and Lyon fail to expressly disclose wherein the chunks of the first and second audio file comprise extracted words, performing time-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file, wherein the time-based processing comprises distance processing between the amplitude adjusted output of the first and second audio files; and performing frequency-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file.

Eppolito discloses systems and methods for determining the relationship between audio channels in a multi-channel audio file. (Eppolito, ¶ [0005]). Regarding claim 1, Eppolito discloses performing time-based processing (The system can also compare the filtered audio signals using “cross correlation of channel X and channel Y in the time domain” to “determine pairing of audio channels.” Eppolito, ¶ [0153]; [0151]) of the amplitude adjusted output of the first and second audio files (“After performing noise filtering … on the selected audio channels, the process compares (at 930) the two audio channels…”, thus the signals are amplitude adjusted by noise filtering prior to time based processing; Eppolito, ¶ [0109]) to identify audio anomalies in the second audio file (the method detects audio timing offset between “Two channels with content that are sufficiently similar” where lack of match between two files with “otherwise identical audio content” may be referred to as an anomaly, Eppolito, ¶¶ [0152], [0112]), wherein the time-based processing comprises distance processing between the amplitude adjusted output of the first and second audio files (The system uses cross correlation, a type of distance Eppolito, ¶¶ [0147], [0150]); and performing frequency-based processing (the system can perform a “Frequency domain correlation” which “is sometimes referred to as ‘phase correlation,’ thus performing frequency based processing of the amplitude adjusted output, Eppolito, ¶ [0150]) of the amplitude adjusted output of the first and second audio files (“After performing noise filtering … on the selected audio channels, the process compares (at 930) the two audio channels…”, thus the signals are amplitude adjusted by noise filtering prior to frequency based processing; Eppolito, ¶ [0109]) to identify audio anomalies in the second audio file (phase correlation compares two channels “by quantifying the degree of similarity between audio channels,” thus detecting anomalies; Eppolito, ¶ [0109]; [0103]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality, as modified by the systems and methods for unwanted audio removal of Lyon, to incorporate the teachings of Eppolito to include performing time-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file; and performing frequency-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file; performing time-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file, wherein the time-based processing comprises distance processing between the amplitude adjusted output of the first and second audio files. As recognized by Eppolito, there is need in the art for automatically determining the relationship between audio channels. (Eppolito, ¶ [0004]). However, Canniff, Lyon, and Eppolito fail to expressly disclose wherein the chunks of the first and second audio file comprise extracted words.

Baker teaches systems and methods for analyzing an audio sample, including comparison and analysis of structural blocks to a known reference sample. (Baker, ¶¶ [0134] and [0135]) Regarding claim 1, Baker teaches wherein the chunks of the first and second audio file comprise extracted words (“the system of pattern analysis may further be configured to operate with one or more of said sequences of sound units is …a word;” Baker, ¶ [0016]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality, as modified by the systems and methods for unwanted audio removal of Lyon and the teachings of Eppolito for adjusting amplitude audio files and performing frequency-based and time-based processing of the amplitude adjusted output, to incorporate the teachings of Baker to include wherein the chunks of the first audio file comprise extracted words. As recognized by Baker, “by performing multiple, redundant overlapping analyses with different operating characteristics” the pattern analysis can be made more “robust against errors, misalignments and failures of process”. (Baker, Abstract). 

Regarding claim 3, the rejection of claim 1 is incorporated. Canniff, Lyon, Eppolito, and Baker disclose all of the elements of the current invention as stated above. However, Canniff, Lyon, and Eppolito fail to expressly disclose wherein the chunks of the first audio file comprise extracted sentences.

The relevance of Baker is described above with relation to claim 1. Regarding claim 3, Baker teaches wherein the chunks of the first audio file comprise extracted sentences (“the system of pattern analysis may further be configured to operate with one or more of said sequences of sound units is …a sequence of words;” Baker, ¶ [0016]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality, as modified by the systems and methods for unwanted audio removal of Lyon and the teachings of Eppolito for adjusting amplitude audio files and performing frequency-based and time-based processing of the amplitude adjusted output, to incorporate the teachings of Baker to include wherein the chunks of the first audio file comprise extracted words. As recognized by Baker, “by performing multiple, redundant overlapping analyses with different operating characteristics” the pattern analysis can be made more “robust against errors, misalignments and failures of process”. (Baker, Abstract).

Regarding claim 4, the rejection of claim 1 is incorporated. Canniff, Lyon, Eppolito, and Baker disclose all of the elements of the current invention as stated above. However, Canniff, Lyon, and Eppolito fail to expressly disclose wherein the chunks of the first audio file comprise extracted syllables.

The relevance of Baker is described above with relation to claim 1. Regarding claim 4, Baker teaches wherein the chunks of the first audio file comprise extracted syllables (“the system of pattern analysis may further be configured to operate with one or more of said sequences of sound units is …a syllable;” Baker, ¶ [0016]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality, as modified by the systems and methods for unwanted audio removal of Lyon and the teachings of Eppolito for adjusting amplitude audio files and performing frequency-based and time-based processing of the amplitude adjusted output, to Baker to include wherein the chunks of the first audio file comprise extracted syllables. As recognized by Baker, “by performing multiple, redundant overlapping analyses with different operating characteristics” the pattern analysis can be made more “robust against errors, misalignments and failures of process”. (Baker, Abstract).

Regarding claim 6, the rejection of claim 5 is incorporated. Canniff further discloses further including generating a time-based processing score (Canniff discloses the determination of a cross correlation result compared to a threshold for determining speech quality as a time-based processing score; Canniff, ¶ [0036]) 

Regarding claim 9, the rejection of claim 1 is incorporated. Canniff, Lyon, Eppolito, and Baker disclose all of the elements of the current invention as stated above. However, Canniff, Lyon, and Eppolito fail to expressly disclose wherein the identified audio anomalies comprise missed words in the second audio file.

The relevance of Baker is described above with relation to claim 1. Regarding claim 9, Baker further discloses wherein the identified audio anomalies comprise missed words in the second audio file (“error detection and error correction capabilities make the procedure robust against... missed detections” where the target for detection is “a few words,” thus missed detections can be missed words; Baker, ¶ [0127])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality, as modified by the systems and methods for unwanted audio removal of Lyon and the teachings of Eppolito for adjusting amplitude audio files and performing frequency-based and time-based processing of the amplitude adjusted output, to Baker to include wherein the identified audio anomalies comprise missed words in the second audio file. As recognized by Baker, “by performing multiple, redundant overlapping analyses with different operating characteristics” the pattern analysis can be made more “robust against errors, misalignments and failures of process”. (Baker, Abstract).

Regarding claim 10, the rejection of claim 1 is incorporated. Canniff, Lyon, Eppolito, and Baker disclose all of the elements of the current invention as stated above. However, Canniff, Lyon, and Eppolito fail to expressly disclose wherein the identified audio anomalies comprise distorted words.

The relevance of Baker is described above with relation to claim 1. Regarding claim 10, Baker further discloses wherein the identified audio anomalies comprise distorted words (“Block 415 checks for missed detections and for situations in which a detected target does not match as well as it should” where the target for detection is “a few words,” thus missed detections can be distorted words; Baker, ¶¶ [0127] and [0250]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality, as modified by the systems and methods for unwanted audio removal of Lyon and the teachings of Eppolito for adjusting amplitude audio files and performing frequency-based and time-based processing of the amplitude adjusted output, to incorporate the teachings of Baker to include wherein the identified audio anomalies comprise distorted words. As recognized by Baker, “by performing multiple, redundant overlapping analyses with different operating characteristics” the pattern analysis can be made more “robust against errors, misalignments and failures of process”. (Baker, Abstract).

Regarding claim 12, Canniff discloses a system (e.g., speech transmission system 100, Canniff, ¶ [0018]) comprising: a time alignment module to align in time first and second audio files (“Using the duration pattern of the silence periods in the reference signal, the speech burst are approximately aligned with the corresponding speech samples in the reference signal.”; Canniff ¶ [0035]); an extraction module to divide the first audio file into chunks ( “For this additional search the speech burst is subdivided into sub-frames of a predetermined size;” Canniff, ¶ [0040]) and to divide the second audio files into chunks that correspond to the chunks of the first audio file (“And, the most probable match speech sample is also subdivided into sub-frames of the same predetermined size;” Canniff, ¶ [0040]); … [and] a time-based processing module to perform time-based processing of the … output of the first and second audio files to identify audio anomalies in the second audio file (though not expressly disclosed as “amplitude adjusted”, the system includes “comparing the output signal with a reference signal derived from the test signal using a cross correlation function,” where cross correlation is a time-based process; Canniff, ¶ [0009]), wherein the time-based processing comprises distance processing between the … output of the first and second audio files (though not expressly disclosed as “amplitude adjusted,” the method includes “comparing the output signal with a reference signal derived from the test signal using a cross correlation function,” where cross correlation is an audio distortion processing technique; Canniff, ¶ [0009]). However, Canniff fails to expressly recite wherein the chunks of the first and second audio files each comprise extracted words, an amplitude correction module to adjust an amplitude of the chunks of the first audio file and the chunks of the second audio file and generate an amplitude adjusted first audio file and an amplitude adjusted second audio file, wherein adjusting the amplitude comprises equalizing magnitudes of the amplitudes of the first and second audio files; a time-based processing module to perform time-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file, wherein the time-based processing comprises distance processing between the amplitude adjusted output of 

The relevance of Lyon is described above with relation to claim 1. Regarding claim 12, Lyon teaches an amplitude correction module to adjust an amplitude of the chunks of the first audio file and the chunks of the second audio file ("After alignment by ARC 304, power normalization component 306 can normalize power (amplitude) of the reference file and mixed audio file,"  where the mixed audio file is the first audio file and the reference file is the second audio file., Lyon, Col. 12, lines 58-60) and generate an amplitude adjusted first audio file and an amplitude adjusted second audio file (The system describes "normaliz[ing]" the "power (amplitude) of the reference file and mixed audio file," thus the system generates a power normalized reference file (amplitude adjusted second audio file) and mixed audio file (amplitude adjusted first audio file)., Lyon, Col. 12, lines 58-60) wherein adjusting the amplitude comprises equalizing magnitudes of the amplitudes of the first and second audio files ("...such that the overall power (amplitude) of the reference file is approximately equal to the overall power of the mixed audio file," thus the amplitudes of the power normalized reference file (amplitude adjusted second audio file) and mixed audio file (amplitude adjusted first audio file) are equal., Lyon, Col. 12, lines 60-62). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality to incorporate the teachings of Lyon to include an amplitude correction module to adjust an amplitude of the chunks of the first audio file and the chunks of the second audio file and generate an amplitude adjusted first audio file and an amplitude adjusted second audio file, wherein adjusting the amplitude comprises equalizing Lyon.  (Lyon, ¶ [0004]). However, Canniff and Lyon fail to expressly disclose wherein the chunks of the first and second audio file comprise extracted words, a time-based processing module to perform time-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file, wherein the time-based processing comprises distance processing between the amplitude adjusted output of the first and second audio files; and a frequency-based processing module to perform frequency-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file.

The relevance of Eppolito is described above with relation to claim 1. Regarding claim 12, Eppolito discloses a time-based processing module to perform time-based processing (The system can also compare the filtered audio signals using “cross correlation of channel X and channel Y in the time domain” to “determine pairing of audio channels.” Eppolito, ¶ [0153]; [0151]) of the amplitude adjusted output of the first and second audio files (“After performing noise filtering … on the selected audio channels, the process compares (at 930) the two audio channels…”, thus the signals are amplitude adjusted by noise filtering prior to time based processing; Eppolito, ¶ [0109]) to identify audio anomalies in the second audio file (the method detects audio timing offset between “Two channels with content that are sufficiently similar” where lack of match between two files with “otherwise identical audio content” may be referred to as an anomaly, Eppolito, ¶¶ [0152], [0112]), wherein the time-based processing comprises distance processing between the amplitude adjusted output of the first and second audio files (The system uses cross correlation, a type of distance processing, to “measure the similarity between two waveforms as a function of a timing offset applied to one of Eppolito, ¶¶ [0147], [0150]); and a frequency-based processing module to perform frequency-based processing (the system can perform a “Frequency domain correlation” which “is sometimes referred to as ‘phase correlation,’ thus performing frequency based processing of the amplitude adjusted output, Eppolito, ¶ [0150]) of the amplitude adjusted output of the first and second audio files (“After performing noise filtering … on the selected audio channels, the process compares (at 930) the two audio channels…”, thus the signals are amplitude adjusted by noise filtering prior to frequency based processing; Eppolito, ¶ [0109]) to identify audio anomalies in the second audio file (phase correlation compares two channels “by quantifying the degree of similarity between audio channels,” thus detecting anomalies; Eppolito, ¶ [0109]; [0103]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality, as modified by the systems and methods for unwanted audio removal of Lyon, to incorporate the teachings of Eppolito to include performing time-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file; and performing frequency-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file; performing time-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file, wherein the time-based processing comprises distance processing between the amplitude adjusted output of the first and second audio files. As recognized by Eppolito, there is need in the art for automatically determining the relationship between audio channels. (Eppolito, ¶ [0004]). However, Canniff, Lyon, and Eppolito fail to expressly disclose wherein the chunks of the first and second audio file comprise extracted words.

Baker is described above with relation to claim 1. Regarding claim 12, Baker teaches wherein the chunks of the first and second audio file comprise extracted words (“the system of pattern analysis may further be configured to operate with one or more of said sequences of sound units is …a word;” Baker, ¶ [0016]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality, as modified by the systems and methods for unwanted audio removal of Lyon and the teachings of Eppolito for adjusting amplitude audio files and performing frequency-based and time-based processing of the amplitude adjusted output, to incorporate the teachings of Baker to include wherein the chunks of the first audio file comprise extracted words. As recognized by Baker, “by performing multiple, redundant overlapping analyses with different operating characteristics” the pattern analysis can be made more “robust against errors, misalignments and failures of process”. (Baker, Abstract). 

Regarding claim 14, the rejection of claim 12 is incorporated. Claim 14 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 15, the rejection of claim 12 is incorporated. Claim 15 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 20, the rejection of claim 1 is incorporated. Canniff, Lyon, Eppolito, and Baker disclose all of the elements of the current invention as stated above. However, Canniff, Eppolito, and Baker fail to expressly disclose wherein the frequency-based processing comprises spectral power processing of the amplitude adjusted output of the first and second audio files.
Lyon discloses systems and methods for removing content from an audio file. (Lyon, Col. 1, lines 34-35). Regarding claim 1, Lyon teaches wherein adjusting the amplitude does not include filtering by frequency (The system describes "normaliz[ing]" the "power (amplitude) of the reference file and mixed audio file," thus the system generates a power normalized reference file (amplitude adjusted second audio file) and mixed audio file (amplitude adjusted first audio file) by a power normalization component 306. After power normalization by power normalization component 306, the “filtering component 308 can perform adaptive filtering of the reference file in frequency domain to generate a filtered frequency domain representation (FR) of the reference file.” Thus, as filtering is described as a process occurring after normalization, "normaliz[ing]" the "power (amplitude)” by power normalization component 306 does not include filtering, Lyon, Col. 12, lines 58-65).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality to incorporate the teachings of Lyon to include wherein the chunks of the first and second audio files each comprise extracted words, adjusting an amplitude of the chunks of the first audio file and the chunks of the second audio file and generating an amplitude adjusted first audio file and an amplitude adjusted second audio file, wherein adjusting the amplitude comprises equalizing magnitudes of the amplitudes of the first and second audio files. The systems and methods described here allow “unwanted audio files in a media file [to] be removed, attenuated and/or muted to emphasize other audio in the media file” such as the removal of noise to “allow the other audio to be clearly heard,” as recognized by Lyon.  (Lyon, ¶ [0004]). 

Regarding claim 21, the rejection of claim 1 is incorporated. Canniff further discloses wherein the first and second audio files are substantially similar in the absence of anomalies (Canniff discloses the "the test signal is transmitted through the speech transmission system…[to] creates an output signal that corresponds to the input signal." Given that test signal (first audio file) is transmitted, without further processing, to create the output signal (second audio file), the test signal (first audio file) is substantially similar to the output signal (second audio file) in the absence of anomalies; Canniff, ¶ [0008]). 

Claims 7, 8, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canniff in view of Eppolito, Lyon, and Baker, as applied to claims 1 and 12 above, and in further view of Deshpande et al. (U.S. Pat. App. Pub. No. 2018/0038954, hereinafter Deshpande).

Regarding claim 7, the rejection of claim 1 is incorporated. Canniff, Lyon, Eppolito, and Baker disclose all of the elements of the current invention as stated above. However, Canniff, Lyon, Eppolito, and Baker fail to expressly disclose wherein the frequency-based processing comprises spectral power processing of the amplitude adjusted output of the first and second audio files.

Deshpande discloses methods and systems for anomaly detection in digital signals. (Deshpande, ¶ [0037]). Regarding claim 7, Deshpande discloses wherein the frequency-based processing comprises spectral power processing of the amplitude adjusted output of the first and second audio files (“In an embodiment, one or more features are extracted from the set of digital signals in at least one of a time domain and a frequency domain. The one or more extracted features comprises… power spectral density”; Deshpande, ¶ [0175]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality, as modified by the systems and methods for unwanted Lyon, the teachings of Eppolito for adjusting amplitude audio files and performing frequency-based and time-based processing of the amplitude adjusted output, and the teachings of Baker regarding the contents of the processed audio files, to incorporate the teachings of Deshpande to include wherein the frequency-based processing comprises spectral power processing of the amplitude adjusted output of the first and second audio files. Spectral information can be used in conjunction with energy profiles of time domain and frequency domain features to detect an anomaly better than spectral information alone, as recognized by Deshpande. (Deshpande, ¶¶ [0042])

Regarding claim 8, the rejection of claim 7 is incorporated. Canniff, Lyon, Eppolito, and Baker disclose all of the elements of the current invention as stated above. However, Canniff, Lyon, Eppolito, and Baker fail to expressly disclose further including generating a frequency based processing score.

Regarding claim 8, Deshpande further discloses further including generating a frequency based processing score (Deshpande discloses that time and frequency domain processing can further include scoring as part of the fusion of the time and frequency domain features; Deshpande, ¶ [0042]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality, as modified by the systems and methods for unwanted audio removal of Lyon, the teachings of Eppolito for adjusting amplitude audio files and performing frequency-based and time-based processing of the amplitude adjusted output, and the teachings of Baker regarding the contents of the processed audio files, to incorporate the teachings of Deshpande to further include generating a frequency based processing score. Spectral Deshpande. (Deshpande, ¶¶ [0042])

Regarding claim 11, the rejection of claim 1 is incorporated. Canniff, Lyon, Eppolito, and Baker disclose all of the elements of the current invention as stated above. Canniff further discloses further including using the time-based processing score and/or the frequency based processing score to classify ones of the identified audio anomalies (though not expressly disclosing “time-based” or “frequency-based,” Canniff discloses quantification of a frame and classification based on the quantification as either silence or speech; Canniff ¶ [0034]). Canniff further discloses the method according to claim 1, wherein the time-based processing comprises distance processing between the amplitude adjusted output of the first and second audio files (the method includes “comparing the output signal with a reference signal derived from the test signal using a cross correlation function,” where cross correlation is an audio distortion processing technique; Canniff, ¶ [0009]) and generating a time-based processing score (Canniff discloses the determination of a cross correlation result compared to a threshold for determining speech quality as a time-based processing score; Canniff, ¶ [0036]). However, Canniff, Lyon, Eppolito, and Baker fail to expressly disclose wherein the frequency-based processing comprises spectral power processing of the amplitude adjusted output of the first and second audio files and generating a frequency based processing score.

The relevance of Deshpande is described above with relation to claim 7. Regarding claim 11, Deshpande further discloses wherein the frequency-based processing comprises spectral power processing of the amplitude adjusted output of the first and second audio files (“In an embodiment, one or more features are extracted from the set of digital signals in at least one of a time domain and a frequency domain. The one or more extracted features Deshpande, ¶ [0175]) and generating a frequency based processing score (Deshpande discloses that time and frequency domain processing can further include scoring as part of the fusion of the time and frequency domain features; Deshpande, ¶ [0042]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech transmission system of Canniff for analyzing speech transmission quality, as modified by the systems and methods for unwanted audio removal of Lyon, the teachings of Eppolito for adjusting amplitude audio files and performing frequency-based and time-based processing of the amplitude adjusted output, and the teachings of Baker regarding the contents of the processed audio files, to incorporate the teachings of Deshpande to further include wherein the frequency-based processing comprises spectral power processing of the amplitude adjusted output of the first and second audio files. Spectral information can be used in conjunction with energy profiles of time domain and frequency domain features to detect an anomaly better than spectral information alone, as recognized by Deshpande. (Deshpande, ¶¶ [0042]).

Regarding claim 17, the rejection of claim 12 is incorporated. Claim 17 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 12 is incorporated. Claim 18 is substantially the same as claim 11 and is therefore rejected under the same rationale as above.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canniff in view of Eppolito.

Regarding claim 19, Canniff discloses a system (e.g., speech transmission system 100, Canniff, ¶ [0018]) comprising: a time alignment means to align in time first and second audio files (“Using the duration pattern of the silence periods in the reference signal, the speech burst are approximately aligned with the corresponding speech samples in the reference signal.”; Canniff ¶ [0035]); an extraction means to divide the first audio file into chunks (“For this additional search the speech burst is subdivided into sub-frames of a predetermined size;” Canniff, ¶ [0040]) and to divide the second audio files into chunks that correspond to the chunks of the first audio file (“And, the most probable match speech sample is also subdivided into sub-frames of the same predetermined size;” Canniff, ¶ [0040]); … [and] a time-based processing means to perform time-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file (though not expressly disclosed as “amplitude adjusted”, the method includes “comparing the output signal with a reference signal derived from the test signal using a cross correlation function,” where cross correlation is described in the specification of the instant application as a “time-alignment technique”; Canniff, ¶ [0009]). However, Canniff fails to expressly recite an amplitude correction means to adjust an amplitude of one or both of the chunks of the first audio file and the second audio file and generate an amplitude adjusted output of the first and second audio files and a frequency-based processing means to perform frequency-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file.

The relevance of Eppolito is described above with relation to claim 1. Regarding claim 19, Eppolito discloses an amplitude correction means (noise filtering modules 840 and 845, Eppolito, ¶ [0104]) for adjusting an amplitude of one or both of the chunks of the first audio file and the second audio file (The system discloses filtering the two channels for “particular frequency components… that are likely to contain noise” using a band-pass filter, where targeted Eppolito, ¶ [0117]) and generating an amplitude adjusted output of the first and second audio files (the noise cancellation process generates “filtered channel data 1040.”; Eppolito, ¶ [0118]); a time-based processing means for performing time-based processing (The system can also compare the filtered audio signals using “cross correlation of channel X and channel Y in the time domain” to “determine pairing of audio channels.” Eppolito, ¶ [0153]; [0151]) of the amplitude adjusted output of the first and second audio files (“After performing noise filtering … on the selected audio channels, the process compares (at 930) the two audio channels…”, thus the signals are amplitude adjusted by noise filtering prior to time based processing; Eppolito, ¶ [0109]) to identify audio anomalies in the second audio file (cross correlation compares two channels “by quantifying the degree of similarity between audio channels,” thus detecting anomalies; Eppolito, ¶ [0109]; [0103]), wherein the time-based processing comprises distance processing between the amplitude adjusted output of the first and second audio files (The system uses cross correlation, a type of distance processing, to “measure the similarity between two waveforms as a function of a timing offset applied to one of the two waveforms,” where similarity includes detection of differences or anomalies; Eppolito, ¶¶ [0147], [0150]); a frequency based processing means for performing frequency-based processing (the system can perform a “Frequency domain correlation” which “is sometimes referred to as ‘phase correlation,’ thus performing frequency based processing of the amplitude adjusted output, Eppolito, ¶ [0150]) of the amplitude adjusted output of the first and second audio files (“After performing noise filtering … on the selected audio channels, the process compares (at 930) the two audio channels…”, thus the signals are amplitude adjusted by noise filtering prior to frequency based processing; Eppolito, ¶ [0109]) to identify audio anomalies in the second audio file (phase correlation compares two channels “by quantifying the degree of similarity between audio channels,” thus detecting anomalies; Eppolito, ¶ [0109]; [0103]).

Canniff for analyzing speech transmission quality to incorporate the teachings of Eppolito to include adjusting an amplitude of one or both of the chunks of the first audio file and the second audio file and generating an amplitude adjusted output of the first and second audio files; performing time-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file; and performing frequency-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file; performing time-based processing of the amplitude adjusted output of the first and second audio files to identify audio anomalies in the second audio file, wherein the time-based processing comprises distance processing between the amplitude adjusted output of the first and second audio files. As recognized by Eppolito, there is need in the art for automatically determining the relationship between audio channels. (Eppolito, ¶ [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SES/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
05/06/2021